TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-02-00205-CR
                                      NO. 03-02-00206-CR
                                      NO. 03-02-00207-CR




                               Rosalee Cunningham, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
      NOS. 42,138, 45,518 & 45,850, HONORABLE JOE CARROLL, JUDGE PRESIDING




               Rosalee Cunningham seeks to appeal from judgments of conviction for theft and

misapplication of fiduciary funds, and from an order revoking community supervision. Sentence was

imposed in these causes on January 10, 2002. The deadline for filing a motion for new trial was

therefore February 11, 2002. Tex. R. App. P. 21.4(a). The motions for new trial were filed February

15, 2002. Because the motions for new trial were not timely, the notices of appeal filed March 22,

2002, also were not timely. Tex. R. App. P. 26.2(a). Under the circumstances, we lack jurisdiction

to dispose of the purported appeals in any manner other than by dismissing them for want of

jurisdiction. Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996).
              The appeals are dismissed.




                                              David Puryear, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: April 11, 2002

Do Not Publish




                                                 2